UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 24, 2014 ACTINIUM PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 000-52446 88-0378336 (State or other jurisdiction ofincorporation) (Commission File Number) (IRS Employer Identification No.) 501 Fifth Avenue, 3rd Floor New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (646) 459-4201 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 8.01 Other Events. Actinium Pharmaceuticals, Inc. (the "Company") issued a press release on March 24, 2014 announcing its up-listing to the NYSE MKT exchange. A copy of the release is attached to this Form 8-K as Exhibit99.1. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit99.1 Press release of Actinium Pharmaceuticals, Inc. dated March 24, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: March 24, 2014 ACTINIUM PHARMACEUTICALS, INC. By: /s/ Kaushik J. Dave Name:Kaushik J. Dave Title:President and Chief Executive Officer
